Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given on 03/09/2022.

The application has been amended as follows: 

5. The valve device according to claim 4, wherein the main spool is configured to, when moving from the neutral position to the second position, 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Kauss et al. (U.S. Patent 7,213,501) discloses a valve device that changes a direction of flow of a hydraulic fluid supplied to and discharged from a cylinder mechanism to actuate the cylinder mechanism, the valve device comprising: a control valve (1) comprising a main spool (4) axially movable between different positions, the control valve (1) being connected to the cylinder mechanism via a first supply/discharge path (A) and a second supply/discharge path (B) through which the hydraulic fluid is supplied to and discharged from the cylinder mechanism, the control valve (1) being configured to, when the main spool (4) has moved to a first position, allow the hydraulic fluid to be supplied to the cylinder mechanism through the first supply/discharge path (A) and discharged into a tank through the second supply/discharge path (B), the control valve (1) being further configured to, when the main spool (4) has moved to a second position, allow the hydraulic fluid to be supplied to the cylinder mechanism through the second supply/discharge path (B) and discharged into the tank through the first supply/discharge path (A), the control valve (1) being further configured to, when the main spool (4) has returned to a neutral position, block flow of the hydraulic fluid to the cylinder mechanism through the first and second supply/discharge paths (A and B); a lock valve (18) comprising a plunger disposed in the first supply/discharge path (A) to open and close the first supply/discharge path (A), a biasing member biasing the plunger in a closing direction in which the plunger moves to close the first supply/discharge path (A), and a pressure chamber into which a pressure is introduced and which applies the introduced pressure to the plunger in the closing direction, wherein a hydraulic pressure of the hydraulic fluid flowing in a cylinder mechanism-side portion of the first supply/discharge path and a hydraulic pressure of the hydraulic fluid flowing in a control valve-side portion of the first supply/discharge path are applied to the plunger to act against a biasing force of the biasing member and the pressure applied by the pressure chamber, the cylinder mechanism-side portion being a portion closer to the cylinder mechanism than the plunger, the control valve-side portion being a portion closer to the control valve than the plunger; and a selector valve comprising a valve (32, 116) operable in conjunction with the main spool (4) to axially move between different positions, the selector valve (32, 116) being configured to, when the main spool (4) moves to the second position, move the selector valve (32, 116) to an open position to bring the pressure chamber into communication with the tank to introduce a tank pressure into the pressure chamber, the selector valve (32, 116) being located adjacent to the main spool (4) and having an axis crossing an axis of the main spool (4).
The prior art does not disclose or teach in useable combination that the selector valve is a spool which when the main spool moves to the first position or the neutral position, move the selector spool to a holding position to bring the pressure chamber into communication with the cylinder mechanism-side portion of the first supply/discharge path to introduce a pressure of the cylinder mechanism-side portion into the pressure chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753